DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 1/23/2022.

Allowable Subject Matter
Claims 1, 3-13, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a device for crimping of connection elements including at least one die, having a recess for deforming crimping tabs, with at least one working surface for deforming a connection element and at least two anvils, wherein each of the at least two anvils has a receiving surface for the connection element, and a working area between the at least one die and the at least two anvils is openable and closeable by a relative movement between the at least one die and the at least two anvils, wherein the device has at least one sonotrode, by which ultrasound is introducible into the receiving surface of only a first one of the at least two anvils such that an electrical conductor is ultrasonically welded to the connection element, the at least two anvils are decoupled from each other with regard to vibration. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729